         Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

    PAMELA SWAIN,                            )
                                             )
                                             )
                    Plaintiff,               )
                                             )
    v.                                       )            CV619-003
                                             )
    HARVEY WEINSTEIN, et al.,                )
                                             )
                                             )
                    Defendants.              )

                                        ORDER

          Plaintiff, appearing pro se has submitted a complaint alleging

cyberstalking and harassment. Doc. 1. As the Court granted plaintiffs’

request to pursue this case in forma pauperis (IFP), doc. 3, it must now,

again, screen the Complaint pursuant to 28 U.S.C. §1915(e).1 As the

pleadings fail to coherently identify the alleged claims and against whom

they are respectively asserted, plaintiff is DIRECTED to file an amended

complaint.




1
  Pursuant to 28 U.S.C. §1915(e)(2)(B), “the court shall dismiss the case at any time
if the court determines that the action or appeal (i) is frivolous or malicious; (2) fails
to state a claim on which relief may be granted; or (iii) seeks monetary relief against
a defendant who is immune from such relief.” 28 U.S.C. §1915(e)(2)(B).
    Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 2 of 12




      Two previous attempts have been made to screen this complaint. In

the first instance, the Court found that the original complaint, which was

brought against a Georgia county, a state judge, a county sheriff, and

defendant Weinstein under 28 U.S.C. § 1983 should be dismissed as the

defendants were either immune from civil suit or not liable under the

statute. See doc. 5. As plaintiff was proceeding pro se, the Court granted

an opportunity to amend. Doc. 5 at 10.

      Plaintiff subsequently amended her complaint to drop all original

defendants except Weinstein and attempted to add defendant Robbins.

See doc. 6.   She also detailed an alleged conspiracy of cyberstalking,

harassment, and fraud spanning five years. See id. In screening the

amended complaint, the Court dismissed plaintiff’s requests to initiate

criminal proceedings and, identifying jurisdictional deficiencies and

ambiguities, granted a second opportunity to amend in order to clearly

address the domicile and monetary requirements necessary for diversity

jurisdiction. See doc. 7.

      In response to the Court’s report and recommendation (R&R),

plaintiff has filed a second amended complaint and six additional

amendments and supplements. See doc. 8; docs. 10–15. The pleadings
         Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 3 of 12




have evolved into a convoluted narrative involving a rotating cast of

defendants and related parties, most of which have some degree of

celebrity. Plaintiff’s most recent complaint is as similar to the original

filing as modern human is to Neanderthal—sharing a common kernel of

identity but no longer being of the same species. Therefore, the Court

must conduct its screening process anew.

                                  DISCUSSION

    I.       Parties

          Each new filing has brought a new roster of defendants. Of those

named in the original complaint, only Weinstein remains. See doc. 6

(dismissing Judge Jay Stewart, Kyle Sapp, and Tattnall County

Commissioners).        Through the various complaints, amendments, and

supplements, plaintiff makes allegations against no fewer than 18

individuals and organization. After sorting through the multiple rounds

of additions, withdrawals, and references, the Court understands plaintiff

to have advanced, and not subsequently withdrawn, claims against the

following defendants: (1) Harvey Weinstein; (2) Tony Robbins;2 (3) Dr.



2
 Plaintiff initially sought criminal prosecution against Robbins. Doc. 6 at 12. She
subsequently dropped her request for criminal charges but suggested that civil relief
was still sought. See doc. 8 at 1. All charges against Robbins were later dropped, doc.
      Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 4 of 12




Phil McGraw; (4) Donald Trump, Jr.; (5) “Lewis Brisbois;”3 (6) Alan

Dershowitz; (7) Hilary Clinton; (8) Juda Englemeyer; (9) the Weinstein

Company; (10) Kiwi Farms/Cloudfare; (11) Windstream; and (12) GM

Financials. Claims have also been alleged against (1) Judge Jay Stewart;

(2) Kyle Sapp; (3) Tattnall County Commissioners; (4) Kim Kardashian

West; (5) Kris Jenner; and (6) Gerard Bulter, which the Court understands

to have been voluntarily dismissed.

    II.     Jurisdiction

          The Court must first consider the question of its jurisdiction. It is a

foundational principle that “[w]ithout jurisdiction the court cannot

proceed at all in any cause. Jurisdiction is power to declare the law, and

when it ceases to exist, the only function remaining to the court is that of

announcing the fact and dismissing the cause.” Ex parte McCardle, 74

U.S. 506, 514 (1868). “It is the plaintiff’s burden . . . to allege with

sufficient particularity the facts creating jurisdiction,” St. Paul Mercury

Indem. Co. v. Red Cab Co., 303 U.S. 283, 287 n.10 (1938), and the federal

courts are “obligated to inquire into subject matter jurisdiction sua sponte


12 at 11, only to be renewed, doc. 13 at 10.
3
 Plaintiff appears to have mistaken the abbreviated name of the law firm Lewis,
Brisbois, Bisgaard, and Smith, L.L.P. for an individual.
    Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 5 of 12




whenever it may be lacking,” Univ. of South Ala. v. Am. Tobacco Co., 168

F.3d 405, 410 (11th Cir. 1999) (citations omitted).             The original

jurisdiction of the Court can manifest through either a federal question,

28 U.S.C. § 1331, or the diversity of the parties, 28 U.S.C. § 1441(b). If

both are found lacking, the Court must dismiss the case. See Morrison v.

Allstate Indem. Co., 228 F.3d 1255, 1261 (11th Cir. 2000) (“[O]nce a court

determines that there has been no grant that covers a particular case, the

court's sole remaining act is to dismiss the case for lack of jurisdiction.”).

      As previously observed by the Court, with the dismissal of all of the

original defendants except Weinstein, 28 U.S.C. § 1983 can no longer

provide a basis for federal question jurisdiction. See doc 7 at 8. Each of

the other federal statutes that plaintiff points to in her pleadings are

criminal or provide no private cause of action.        See United States v.

Morrison, 529 U.S. 598 (2000) (holding the civil remedy provision of the

Violence Against Women Act unconstitutional); Sneed v. Pan Am. Hosp.,

370 Fed. App’x. 47, 50 (11th Cir. 2010) (“HIPAA contains no express

provision creating a private cause of action.”); see also Cain v. Christine

Valmy Int’l. Sch. Of Esthetics, Skin Care, and Makeup, 216 F.Supp.3d 328,

334 (S.D.N.Y. 2016) (neither the Communications Decency Act, 47 U.S.C.
     Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 6 of 12




§ 223(a) nor the federal stalking statute, 18 U.S.C. § 2261A, provides a

private right of cation). As plaintiff has asserted no federal statute in

support of her civil claims, federal question jurisdiction is lacking.

      In the absence of a federal question, the Court must consider

whether it has jurisdiction based on the diversity of the parties. 28 U.S.C.

§ 1332. In order to establish diversity jurisdiction before the federal

courts, a plaintiff must allege that all parties are citizens of different states

and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).

Typically, the Court will accept a damage claim offered by a party in good

faith. See St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–

89 (1938) (“The rule governing dismissal for want of jurisdiction in cases

brought in the federal court is that, unless the law gives a different rule,

the sum claimed by the plaintiff controls if the claim is apparently made

in good faith.”). Though the Court is skeptical that damages in this case

are of the scale suggested, it accepts the allegation that damages might

reasonably exceed the $75,000 minimum threshold, should an appropriate

civil theory be advanced. See id. at 289 (When considering whether a

purported damages amount is made in good faith, the Court must
     Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 7 of 12




determine to “legal certainty that the claim is really for less than the

jurisdictional amount.”).

      Plaintiff has not, however, alleged the complete diversity of the

remaining defendants. Diversity jurisdiction requires that “no defendant

. . . be a citizen of the same state as any plaintiff.” MacGinnitie v. Hobbs

Grp., LLC, 420 F.3d 1234, 1239 (11th Cir. 2005) (citing, inter alia, 28

U.S.C. § 1332). In her original complaint, plaintiff represents that she is

a resident of Georgia. Doc. 1 at 2. She also provides a New York address

for Weinstein.4 Doc. 1 at 3. No place of citizenship or residency is provided

for any of the other remaining defendants. As jurisdiction is a threshold

issue, the Court will afford plaintiff one final opportunity to amend her

complaint to clarify the state in which each defendant is domiciled.5 See,

e.g., Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2001)



4
 The Court understands that Weinstein currently resides at the Wende Correctional
Facility in New York.
5
   “[W]hen a more carefully drafted complaint might state a claim, a district court
should give a pro se plaintiff at least one chance to amend the complaint before the
court dismisses the action.” Jenkins v. Walker, 620 F. App’x 709, 711 (11th Cir. 2015)
(citing Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part by Wagner
v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 & n. 1 (11th Cir. 2002) (en banc));
see also Fed. R. Civ. P. 15(a)(2) (courts should grant leave to amend “freely . . . when
justice so requires”); Seckinger v. Bank of Am., N.A., No. CV415-306, 2016 WL 1381814
at *2 (S.D. Ga. Apr. 6, 2016).
     Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 8 of 12




(“[F]ederal courts have an independent obligation to ensure that they do

not exceed the scope of their jurisdiction, and therefore they must raise

and decide jurisdictional questions that the parties either overlook or elect

not to press.”).

   III. Shotgun Pleadings

      Plaintiff’s deluge of amendments amounts to a what is “often

disparagingly referred to as [a] ‘shotgun pleading[].’” Weiland v. Palm

Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015). The

Eleventh Circuit has engaged in a “thirty-year salvo of criticism aimed at

shotgun pleadings, and there is no ceasefire in sight.” See id. at 1321 &

n.9 (collecting cases). The crux of the Court’s admonishment of shotgun

pleadings is that they fail to adhere to pleading requirements designed to

ensure that a defending party is provided enough clarity to adequately

respond. Specifically, rule 8(a)(2) requires a complaint to include “a short

and plain statement of the claim showing that the pleader is entitled to

relief.”   Fed. R. Civ. P 8(a)(2).    Rule 10(b) imposes the additional

requirement that:

      A party must state its claims or defenses in numbered
      paragraphs, each limited as far as practicable to a single set of
      circumstances. A later pleading may refer by number to a
      paragraph in an earlier pleading. If doing so would promote
    Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 9 of 12




      clarity, each claim founded on a separate transaction or
      occurrence—and each defense other than a denial—must be
      stated in a separate count or defense.

Fed. R. Civ. P. 10(b).

      Shotgun pleadings typical present in four varieties:

      (1) a complaint containing multiple counts where each count
      adopts the allegations of all preceding counts; (2) a complaint
      that is replete with conclusory, vague, and immaterial facts not
      obviously connected to any particular cause of action; (3) a
      pleading that does not separate[e] into a different count each
      cause of action or claim for relief; and (4) a pleading that
      asserts multiple claims against multiple defendants without
      specifying which defendant allegedly committed which claim.

Adams v. Huntsville Hosp., —Fed. App’x. —, 2020 WL3886440, at *2 (11th

Cir. July 10, 2020) (citing Weiland, 792 F.3d at 1321–23). Plaintiff’s

complaint falls into each of the latter three categories.        Though the

pleadings do provide a general timeline of events, they fail to articulate

what specific claims are being alleged, against whom each specific claim is

made, and what factual allegations support each specific claim.

      A well pleaded complaint “must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The complaint need not contain

detailed factual allegations, but it must provide enough support to “allow[
    Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 10 of 12




] the court to draw the reasonable inference that the defendant[s are]

liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.            It must

demonstrate “more than a sheer possibility that a defendant has acted

unlawfully.” Id. As plaintiff might be able to more carefully and clearly

craft her complaint, the Court will afford a final opportunity to amend in

order to comply with the pleading standards of the Federal Rules of Civil

Procedure.

   IV.   Motion to Transfer

      Included in plaintiff’s most recent amendment is a request for

“change of venue to The Northern District of Georgia.” Doc. 15 at 6–7.

The Court construes this as a motion to transfer. 28 U.S.C. § 1404(a)

provides that “[f]or the convenience of parties and witnesses, in the

interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought or to any district or

division to which all parties have consented.” 28 U.S.C. § 1404(a). As all

parties have not consented to the transfer of this case, the Court must

consider whether this matter might have originally been brought in the

Northern District of Georgia. In the federal system, an action may be

brought in a judicial district “in which a substantial part of the events or
    Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 11 of 12




omissions giving rise to the claim occurred.” 28 U.S.C. § 1391(b)(2).

Plaintiff has not alleged any events that occurred in the Northern District

of Georgia. As such, it is not an appropriate venue for transfer.

     Even if the Northern District might have been an appropriate

jurisdiction in which to initially file this case, plaintiff has not met her

burden of demonstrating why it would be a more convenient venue or why

transfer is necessitated by the interests of justice. In re Ricoh Corp., 870

F.2d 570, 573 (11th Cir. 1989) (“[I]n the usual motion for transfer under

section 1404(a), the burden is on the movant to establish that the

suggested forum is more convenient.”). Plaintiff only alleges that she “has

no confidence in the legal judgments of The Southern District of Georgia.”

Doc. 15 at 4. She has provided no explanation for this belief. As such her

motion is DENIED.

                             CONCLUSION

     In summary, plaintiff is DIRECTED to, within 14 days of this

Order, amend her complaint to clarify: (1) the identities of all defendants;

(2) the state in which each defendant is domiciled; (3) the specific civil

claims against each defendant; and (4) the facts supporting each claim.

Any defendants not included in the amended complaint will be deemed by
    Case 6:19-cv-00003-RSB-CLR Document 17 Filed 07/20/20 Page 12 of 12




the Court to have all claims against them voluntarily withdrawn. The

amended complaint must conform to the pleading requirements of the

Federal Rules of Civil Procedure.6 Plaintiff is advised that her amended

complaint will supersede her previous complaints, amendments, and

supplements and, therefore, must be complete in itself. As plaintiff has

had several opportunities to amend her Complaint, NO FURTHER

AMENDMENTS WILL BE PERMITTED, absent a showing of good

cause.    Furthermore, plaintiff’s motion to transfer this case to the

Northern District of Georgia is DENIED. As the plaintiff, however, she

is free to voluntarily withdraw this action and refile the case in another

district that she believes to be more appropriate.

      SO ORDERED, this 20th day of July, 2020.



                                     _______________________________
                                     __________
                                             _ ______________
                                                           _____
                                                           __
                                     CHRISTOPHER
                                     CHRI
                                        R ST
                                           TOOP
                                              PHER L. RAY
                                     UNITED STATES
                                              S      S MAGISTRATE
                                                          GS         JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




6
   The Federal Rules of Civil Procedure are available for free online at
https://www.uscourts.gov/rules-policies/current-rules-practice-procedure/federal-
rules-civil-procedure.
